United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, ARLINGTON SOUTH
STATION, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-884
Issued: September 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal of an October 9, 2007 merit decision
of the Office of Workers’ Compensation Programs, denying her claim for wage-loss
compensation for total disability from July 27 through August 20, 2007 and a January 11, 2008
nonmerit decision, denying her request for a review of the written record as untimely filed.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
appeal.
ISSUES
The issues are: (1) whether appellant has established that she was totally disabled from
July 27 through August 20, 2007 due to her February 24, 2006 injuries; and (2) whether the
Office properly denied her request for a review of the written record as untimely filed pursuant to
5 U.S.C. § 8124.

FACTUAL HISTORY
On February 24, 2006 appellant, then a 35-year-old causal letter carrier, sprained her left
ankle as she ran from dogs while in the performance of duty. She stopped work on the date of
injury. By letter dated April 3, 2006, the Office accepted the claim for left ankle sprain/strain. It
subsequently accepted the claim for fractured left calcaneus and authorized surgery, which was
performed on January 17, 2007 by Dr. Paul S. Cooper, an orthopedic surgeon.
On June 26, 2006 appellant accepted the employing establishment’s June 15, 2006
limited-duty job offer. She worked from June 26 through July 10, 2006, when she informed the
employing establishment that she was resigning her limited-duty position and moving to
Georgia. On July 10, 2006 the employing establishment terminated her employment due to her
move.
By decision dated September 12, 2006, the Office terminated appellant’s compensation
on the grounds that she abandoned suitable work. In a November 17, 2006 decision, an Office
hearing representative reversed the termination decision.1
On August 20, 2007 appellant filed a claim for wage-loss compensation for total
disability for the period July 27 through August 20, 2007.
By letter dated August 27, 2007, the Office advised Dr. Dennis A. Carlini, appellant’s
attending Board-certified orthopedic surgeon, about appellant’s accepted employment-related
injuries and resultant surgery. As it appeared that she experienced pain related to the surgery and
additional surgery was possible, Dr. Carlini was asked to address her ability to return to some
form of employment and whether any work restrictions were necessary. On August 27, 2007 the
Office also advised appellant that her case record did not contain any updated medical evidence
from her attending physician which covered the claimed period of total disability. She was
afforded 30 days to submit additional evidence.
In a September 11, 2007 letter, Dr. Carlini advised the Office that Dr. Cooper would have
to address any questions regarding appellant’s ability to return to work as he performed her
surgery. In June 2007, he advised her to see Dr. Cooper regarding these questions.
By decision dated October 9, 2007, the Office denied appellant’s claim, finding the
medical evidence of record did not establish that she was totally disabled during the period
July 27 through August 20, 2007 due to her February 24, 2006 employment injuries.2

1

The Board notes that the Office hearing representative’s November 17, 2006 decision is not contained in the
case record.
2

Following the issuance of the Office’s October 9, 2007 decision, the Office received additional evidence. The
Board may not consider evidence for the first time on appeal which was not before the Office at the time it issued
the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and request
reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.

2

On an appeal request form dated December 14, 2007, appellant requested a review of the
written record by an Office hearing representative. The envelope containing the request form
was postmarked December 17, 2007.
By decision dated January 11, 2008, the Office denied appellant’s request for a review of
the written record on the grounds that it was untimely filed. It determined that the issue of
whether she was entitled to for the period July 27 through August 20, 2007 could equally well be
addressed by requesting reconsideration and submitting new evidence.
LEGAL PRECEDENT-- ISSUE 1
Under the Federal Employees’ Compensation Act, the term disability is defined as an
inability, due to an employment injury, to earn the wages the employee was receiving at the time
of the injury, i.e., an impairment resulting in loss of wage-earning capacity.3 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.4 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.5 The
fact that a condition manifests itself during a period of employment does not raise an inference
that there is a causal relationship between the two.6 The Board will not require the Office to pay
compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed. To do so would essentially allow an
employee to self-certify her disability and entitlement to compensation.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a left ankle sprain/strain and fractured left
calcaneus on February 24, 2006 in the performance of duty. On August 20, 2007 she sought
wage-loss compensation for total disability from July 27 through August 20, 2007. By decision
dated October 9, 2007, the Office found that appellant had not established her disability for work
during the claimed period due to her accepted employment-related injuries. Appellant has the
burden of establishing by the weight of the substantial, reliable and probative evidence, a causal
relationship between her claimed disability and the accepted condition.8
The only medical evidence submitted by appellant was Dr. Carlini’s September 11, 2007
letter. However, Dr. Carlini merely noted that Dr. Cooper was better qualified to provide an
opinion regarding appellant’s ability to work as he had performed her surgery. He did not
3

See Prince E. Wallace, 52 ECAB 357 (2001).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Manuel Garcia, 37 ECAB 767 (1986).

7

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Alfredo Rodriguez, 47 ECAB 437 (1996).

3

provide any opinion on whether appellant was totally disabled for work during the claimed
period. The Board finds that Dr. Carlini does not support appellant’s claim of total disability
from July 27 through August 20, 2007.
Appellant failed to submit rationalized medical evidence establishing that her total
disability during the period July 27 through August 20, 2007 resulted from the residuals of her
accepted February 24, 2006 left ankle sprain/strain and fractured left calcaneus. The Board finds
that she has not met her burden of proof.
LEGAL PRECEDENT-- ISSUE 2
Section 8124(b)(1) of the Act provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on her
claim before a representative of the Secretary.9 Section 10.615 of the federal regulations
implementing this section of the Act provides that a claimant shall be afforded a choice of an
oral hearing or a review of the written record.10 Section 10.616(a) further provides that the
request must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought and also that the claimant must not have
previously submitted a reconsideration request (whether or not it was granted) on the same
decision.11
Additionally, the Board has held that the Office, in its broad discretionary authority in the
administration of the Act,12 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.13 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.14
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s request for a review of the
written record as untimely filed. The Office’s decision denying her claim for disability was
dated October 9, 2007. Appellant’s request for a review of the written record was dated
December 14, 2007 and postmarked December 17, 2007, more than 30 days following issuance
of the October 9, 2007 decision.
9

5 U.S.C. § 8124(b)(1).

10

20 C.F.R. § 10.615.

11

Id. at § 10.616(a).

12

5 U.S.C. §§ 8101-8193.

13

Marilyn F. Wilson, 52 ECAB 347 (2001).

14

Teresa M. Valle, 57 ECAB 542 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).

4

Although the Office determined that appellant’s request was untimely, it nevertheless
exercised its discretion by examining her request for review. It determined that appellant’s case
would be best served by her submission of a request for reconsideration together with new
supporting evidence. The Board has held that, as the only limitation on the Office’s authority is
reasonableness, abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deduction from established facts.15 In the present case, the evidence of record does not indicate
that the Office committed any act in connection with its denial of appellant’s request for a review
of the written record, which could be found to be an abuse of discretion. For these reasons, the
Office properly denied appellant’s request for a review of the written record under section 8124
of the Act.16
CONCLUSION
The Board finds that appellant has failed to establish that she was totally disabled during
the period July 27 through August 20, 2007 due to her February 24, 2006 employment-related
injuries. The Board further finds that the Office properly denied her request for a review of the
written record as untimely.

15

Samuel R. Johnson, 51 ECAB 612 (2000).

16

On appeal, appellant contends for the first time that she did not receive the Office’s “letter of appeal” because
she had moved to Georgia where she did not receive her mail. She stated that if she had not telephoned her case
manager in Jacksonville, Florida, she would have never received the appeal letter. This contention was not raised
before or adjudicated by the Office and cannot be considered for the first time on appeal. See 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2008 and October 9, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 15, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

